 EAST MANUFACTURING CORPORATIONEast Manufacturing Corporation and Freight Drivers,Dockworkers & Helpers Local Union 24, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Petitioner. Case8-RC- 11323May 4, 1979DECISION ON REVIEW AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEThe Employer is an Ohio corporation which manu-factures aluminum dump trailers at its Randolph,Ohio, plant. The East Employees Association is anunaffiliated labor organization which represents theEmployer's production and maintenance employeesat this facility. On April 17, 1978, the Petitioner filedan election petition with Region 8 claiming to repre-sent these same employees. Collective bargaining forthe East Employees Association (herein called theAssociation) is the responsibility of its executive com-mittee which consists of seven elected members eachof whom represents the employees of a single depart-ment at the plant.' The Regional Director for Region8 issued a Decision and Direction of Election on May31, 1978, in which he concluded that a disclaimer ofrepresentational interest executed and filed during thehearing by the Association and containing the namesof six executive committee members removed the As-sociation's collective-bargaining agreement with theEmployer as a bar to the holding of an election. TheRegional Director also concluded that certain allegedimproper conduct of the Hearing Officer was not ob-jectionable and did not prejudice the Employer. TheEmployer thereafter, in accordance with Section102.67 of the National Labor Relations Board's Rulesand Regulations, Series 8, amended, filed a requestfor review of the Regional Director's decision, re-quested the election be stayed, and filed a motion toreopen the record. The Petitioner subsequently filedan opposition statement.On June 29, 1978, the National Labor RelationsBoard granted the request for review and stayed thescheduled election. Both the Employer and the Peti-tioner have filed briefs in support of their respectivepositions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The East Employees Association and the Employercommenced negotiations for a new contract in April1977. Numerous bargaining sessions between man-' The Employer's plant consists of eight departments. One executive com-mittee member represents the employees of two departments.agement and the Association's executive committeeculminated in the execution of a valid collective-bar-gaining agreement on September 25, 1977, which ex-pires in 1980.Since the execution of the contract and, in fact,until approximately 1 month prior to the hearing, theCompany and the Association's executive committeemet regularly to discuss matters regarding both thecontract and the employees' general employmentconditions. On April 27 or 28, approximately 1 weekprior to commencement of the hearing, several execu-tive committee members conferred with a companyofficial regarding similar matters. The Associationfiled a grievance on January 10, 1978, alleging thatthe Company had failed to comply with a particularcontractual provision. This matter eventually wassubmitted to arbitration and an arbitral hearing wasconducted on June 6, 1978, a date subsequent to theconclusion of the 4-day representation hearing.'The representation hearing commenced on May 8,1978. Three officers of the Association's executivecommittee attended, but the Association did not in-tervene. During the second day of the hearing theexecutive committee members requested a privatemeeting with the Hearing Officer. The hearing wasrecessed for I hour. The committee members ex-pressed a desire to disclaim interest in further repre-senting the petitioned-for employees and requestedthat the Hearing Officer draft a disclaimer of interest.The Hearing Officer complied, the three committeemembers executed the document, and, once the hear-ing resumed, the disclaimer was introduced into evi-dence.3During the hearing neither the Associationnor any member expressed a present willingness orability to represent the Employer's employees or toadminister the extant contract.In its brief submitted to the Regional Director, theEmployer argued, among other things, that its currentcollective-bargaining agreement with the Associationbars the holding of an election and that the disclaimeris a subterfuge intended to create a technical defunct-ness inimical to policies of the statute, and therefore itis ineffective. Further, the Employer alleged that theexecutive committee members who attended the hear-ing improperly assisted the Petitioner. The RegionalDirector, however, was unable to discern either evi-dence of collusion or an agreement between the Asso-ciation and the Petitioner, or evidence of a design to2The Employer's motion to reopen the record seeks to introduce thestenographic record of the June 6 hearing into evidence.3 Two disclaimers were executed and introduced into evidence during thehearing. The first, as noted above, contained the signatures of three of theseven executive committee members. The second contained the signatures ofsix members, including the original three. The additional signatories did notattend the hearing and were presented with the document, a photocopy ofthe original, in the plant prior to completion of the hearing.242 NLRB No. 55 I)Fl('ISIONS Ot- NA'I'IONAL LABOR RELATIONS BOARDavoid the contract. Moreover, the Regional Directornoted that since the execution of the contract the bar-gaining unit had expanded significantly. He, there-fore, found the disclaimer effective and directed anelection. We disagree with the Regional Director'sconclusion and hold that the Association's disclaimerfails to remove its valid collective-bargaining agree-ment as a bar to the holding of an election and that,accordingly, no question concerning representationcan be raised at this time.The Employer maintains there is sufficient evi-dence of collusion between the Association and thePetitioner to invalidate the disclaimer. But even as-suming an absence of' such evidence, the Employerargues, the disclaimer is ineffective because the Asso-ciation failed to comply with its bylaws. Finally, theEmployer claims the Regional Director improperlydetermined that the Association is defunct.An examination of the Regional Director's decisiondiscloses that the Regional Director's conclusion isnot based on a determination of defunctness, but onthe incumbent's disclaimer of interest. The Associ-ation's nonintervention, failure to express a presentwillingness or ability to represent its members andadminister the contract, and an increase in the size ofthe bargaining unit since the execution of the contractwere merely additional considerations advanced bythe Regional Director in support of his refusal to findthe contract a bar to an election.4The record contains no evidence that the East Em-ployees Association is either defunct or unable to ad-minister the extant contract. Numerous meetingsprior to the hearing between the executive committeeand management to discuss employment matters, ameeting between several committee members and acompany official approximately 1 week prior to thehearing, and the arbitration proceeding demonstratethe continuing vitality of the Association.5In our view the Regional Director mistakenly con-cludes that, absent evidence of collusion or an agree-ment between the Petitioner and the Association, the' The size of the bargaining unit has increased approximately 30 percentsince the contract was executed. The increase is therefore of insufficient mag-nitude to remove the contract as a bar. General Extrusion Company. Inc., 121NLRB 1165 (1958).The Employer contends that the Association's participation in the arbi-tration proceeding is inconsistent with its disclaimer of interest and un-equivocally establishes the Association's continuing efficacy. Disclaimers, ofcourse, are accorded less weight if inconsistent with contemporaneous orsubsequent union conduct. Without more, the Association's participation inthe proceeding, the culmination of a past grievance, would not be incompati-ble with its disclaimer of present representative status. Franz Food Products ofGreen Forest, Inc., 137 NLRB 304 (1962). But, in conjunction with the Asso-ciation's other above-mentioned activities, the arbitration proceeding is someevidence of the Association's ability to administer the contract and, accord-ingly, the Employer's motion to reopen the record for the introduction of thestenographic record of the arbitration hearing is granted. That document isreceived in evidence and is hereby made part of the record.disclaimer must be accorded legal effect. Such a resultignores both the peculiar circumstances of this caseand the compelling policy considerations which are acornerstone of the statutory scheme. The Board'scontract-bar doctrine is intended to promote indus-trial stability between contractual partners and to af-ford employees a reasonable opportunity to change oreliminate their bargaining representative. Bargainingrelationship stability is no less a concern for manage-ment than it is for labor organizations. Each partyhas substantial investments in the bargaining processand their investments deserve, where practicable,both deference and protection. Simply, to permit anincumbent and vital labor organization to disavow itslawful contractual obligations when it is not defunctderogates our contract-bar doctrine.6The evidence in this case reveals that certain mem-bers of the Association were dissatisfied generallywith the Association's effectiveness, particularly withrespect to such matters as contract interpretation andgrievance resolution. The disclaimer, according toRobert McConnell, president of the Association atthe time of the hearing, was the direct result of suchdisgruntlement. Understandably, those executivecommittee members who attended the hearing andexecuted the disclaimer might reasonably have con-cluded a disclaimer the most expeditious method toalleviate such disaffection. But disclaimers executedunder such circumstances are inconsistent with theBoard's contract-bar doctrine.7The Petitioner avers that Board decisions in Na-tional By-Products Company, 122 NLRB 334 (1958);Plough, Inc., 203 NLRB 121 (1973); and ManitowacShipbuilding, Inc., 191 NLRB 786 (1971), deflate theEmployer's arguments. An effective disclaimer, thePetitioner argues, removes a contract as a bar to anelection. But an examination of those decisions dis-closes dissimilar factual patterns and provides inap-preciable support for the Petitioner's position. Weinstead believe that the important policy consider-6 Members Murphy and Truesdale note that we are not here concernedwith the nght of the Association to affiliate with another orgamnzation, inwhich case the collective-bargaining agreement between the Employer andthe Union would remain in effect until the stated expiration date. See, e.g.,Amoco Production Company, 239 NLRB 1195 (1979).Member Truesdale agrees that to permit the Association to disavow itslawful contractual obligations when it is not defunct derogates our contract-bar doctrine. In this regard, however, Member Truesdale notes that the As-sociation is a local labor organization which consists only of employees ofthe Employer. These employees, who hold the fate of their organization intheir own hands, cannot be permitted, absent defunctness, to simply disclaiminterest in themselves and select a new labor organization as bargainingrepresentative perhaps in an attempt to secure higher wages and benefitsthan are set forth in their current contract.? Mack Trucks, Inc., 209 NLRB 1003 (1974). See, generally, Aircraft Tur-bine Service, Inc., 173 NLRB 1709 (1968), and Gatre City Optical Company, aDivision of Cole National Corporation, 175 NLRB 1059 (1969).8 Mack Trucks, Inc., supra at 1004, fns. 3 and 5.6 EAST MANUFACTURING CORPORATIONations discussed in Gate Citv Optical and MackTrucks, supra, are relevant to the proper resolution ofthis issue. To permit a viable contracting representa-tive such as the East Employees Association to dis-avow its lawful contractual commitments during theterm of an enforceable contract, even if the disavowalstems from an awareness of employee dissatisfactionwith that representative, impugns the integrity of thecollective-bargaining process and encourages circum-vention of our contract-bar doctrine. Gate City Opti-cal plainly demonstrates our disinclination to permitsuch circumvention, and today we reaffirm this pol-icy. We, therefore, find the Association's disclaimer ofinterest ineffective and hold that its collective-bar-gaining agreement with the Employer is a bar to an7election. We accordingly shall order that the petitionbe dismissed.9ORDERIt is hereby ordered that the petition he, and ithereby is, dismissed.T 'he mplo,,er also alleges that certain conduct o the Hearing Officerwas bhjectioinahle and prejudicial, including the Hearing Officer's drafting ofthe disclaimer. The Regional Director found that the Hearing Officer's prep-aration of the disclaimer was technical n nature and il the tpe permittedby Board procedure and consequently did not prejudice the Employer's po-sition The Hearing Officer's drafting of the disclaimer stemmed from a re-quest of the executise committee members who attended the hearing Be-cause we have ordered that the petition in this case he dismissed, we find tunnecessary to decide whether the Hearing Officer's drafting of the dis-claimer prejudiced the Fmploxer's position. Nor d we find it necessary toaddress the Employer's allegations regarding both he Hearing Officer'sother conduct and the association's purported fallure t comply ith itsblaws